Citation Nr: 0902234	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-11 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to non-service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1973 to March 
1985.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an October 2005 decision by the 
Louisville, Kentucky Department of Veterans Affairs ("VA") 
Regional Office ("RO"), which denied the appellant's claim 
of entitlement to non-service-connected burial benefits.


FINDINGS OF FACT

1.  The veteran died on September [redacted], 2002 and was buried on 
September [redacted], 2002.

2.  An application for non-service-connected burial benefits 
was received by the RO on December 16, 2004.


CONCLUSION OF LAW

The criteria for payment of non-service-connected burial 
benefits have not been met.  38 U.S.C.A. §§ 2302, 2303, 2304 
(West 2002); 38 C.F.R. §§ 3.1600, 3.1601 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 ("VCAA") imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

In this case, however, it is the law, and not the evidence, 
that is dispositive.  The United States Court of Appeals for 
Veterans Claims ("Court") has held that when the law, and 
not the underlying facts or development of the facts, is 
dispositive in a matter, the VCAA can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534, 542 (2002); 
see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001) (VCAA not applicable 
where law, and not factual evidence, is dispositive).  
Accordingly, as the VCAA is not for application in this case, 
the Board finds that no further action is necessary.

II. Analysis

Burial allowances are payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302 (West 2002); 38 C.F.R. § 3.1600 (2008).  If 
the veteran's death is not service-connected, and the claim 
for reimbursement or direct payment of burial and funeral 
expenses is made under 38 C.F.R. § 3.1600(b), a completed 
application for reimbursement or direct payment of burial and 
funeral expenses must be received by VA within two (2) years 
after the permanent burial or cremation of the body.  38 
U.S.C.A. § 2304 (West 2002); 38 C.F.R. §§ 3.1600(b), 
3.1601(a) (2008).  

The veteran died on September [redacted], 2002, and was buried on 
September [redacted], 2002.  The death certificate lists the primary 
cause of death as liver failure, secondary to 20 years of 
alcohol abuse.  At the time of his death, the veteran was not 
service-connected for any disabilities.  

In December 2002, the RO received from the appellant a signed 
VA Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child.  The appellant's claim was 
subsequently denied, and she initiated an appeal by 
submitting a timely notice of disagreement.  The RO 
subsequently submitted a statement of the case (SOC) on this 
claim, but it is not clear if she perfected an appeal by 
submitting a timely VA Form 9 or its equivalent.  In any 
event, she submitted a signed statement in August 2005 in 
which she specifically indicated that she wished to withdraw 
her appeal as to DIC benefits.

As the veteran was not service-connected for any disability 
at the time of his death, and his death has not otherwise 
been found to be due to a service-connected disability, 
entitlement to non-service-connected burial benefits is 
available only if a claim is received within two years of the 
burial.  See 38 C.F.R. § 3.1600(b), 3.1601(a).

The appellant contends that she submitted an application for 
burial benefits within the prescribed time frame, apparently 
referring to the VA Form 21-534 that was received in December 
2002.  (See letter, December 2005.)  She first claims that 
she was never told to submit a separate VA Form 21-530 
(application for burial benefits), and simply submitted what 
she was told to send.  Secondly, she avers that she was never 
informed about a "special form" that had to be signed by 
the funeral director until three years "after the fact," 
and asks whether it is a legal requirement that a funeral 
director submit the application form.  She further argues 
that the Social Security Administration ("SSA") only 
requires the receipt of a death certificate in order to 
process a claim for death benefits, presumably to suggest 
that this should also be VA's policy.  Finally, she alleges 
that following her appeal of a denial of a Dependency and 
Indemnity Compensation ("DIC") claim, she contacted the RO 
to inquire as to when she would receive burial benefits, and 
was "misinform[ed]" because she was only told that she 
would not receive benefits until her DIC appeal had been 
resolved.  Id.  

The record reflects that, on December 16, 2004, the RO 
received a statement from Catchen and Son Funeral Home, along 
with a copy of the appellant's signed application VA 
application form.  This appears to be the earliest 
application for burial allowance associated with the claims 
file.  The application itself was signed by the appellant, 
dated September 28, 2002; and it was witnessed and signed by 
the funeral director, Don Catchen.  In his letter, Mr. 
Catchen stated that he had submitted the original application 
for burial benefits on behalf of the appellant on September 
28, 2004, and was now resubmitting it on her behalf.  

In January 2005, Mr. Catchen submitted another letter in 
which he reported having sent the original application for 
burial allowance on December 7, 2002, and having sent another 
copy in December 2004.  Similarly, in July 2005, the RO 
received another letter from Mr. Catchen, via the appellant's 
representative, along with another copy of the original 
application.  All copies of the application are dated 
September 28, 2002.  This time, he claimed that he first 
submitted the claimant's application in December 2002, with 
additional copies sent in September 2004, December 2004 and 
January 2005.  

In this regard, the Board notes there appears to be a 
discrepancy in Mr. Catchen's statements regarding the actual 
date in which he claims to have submitted the original 
application on behalf of the appellant.  Although both copies 
of the application appear to have been signed in September 
2002, Mr. Catchen first reported having originally submitted 
the application in September 2004, and he later reported 
having first submitted one in December 2002.

In any event, the Board notes that the earliest copy that 
appears to have been received by the RO is date-stamped in 
December 2004.  With respect to the appellant's argument that 
she contacted the RO many times and was misinformed about 
what evidence was necessary to substantiate her claim, the 
Board notes that the "presumption of regularity," under 
which it is presumed that government officials have properly 
discharged their official duties, requires clear evidence to 
the contrary.  Courts have applied the presumption to VA, and 
held that there is a presumption that the Secretary 
discharged his official duties by properly handling claims 
submitted by claimants.  The presumption of regularity is not 
absolute; it may be rebutted by the submission of "clear 
evidence to the contrary."  Miley v. Principi, 366 F.3d 1343 
(Fed. Cir. 2004); Jones v. West, 12 Vet. App. 98 (1999), 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. 
Brown, 2 Vet. App. 62, 64 (1992).

In this case, the presumption of regularity requires the 
Board to presume that the RO properly handled the appellant's 
claim for burial benefits.  The evidence against the 
presumption consists of the VA Form 21-530 that was signed 
and dated in September 2002, and the statements of the 
appellant and Mr. Catchen.  However, although Mr. Catchen did 
submit a VA Form 21-530 that was signed and dated by the 
appellant in September 2002, as noted, Mr. Catchen's attached 
statements are contradictory in that he first reported having 
originally submitted an application on behalf of the 
appellant in September 2004, and later reported having 
submitted a copy in December 2002.  Furthermore, while the 
appellant had argued that she believes that a claim was filed 
in December 2002, she also specifically acknowledged that she 
did not know that difference between various forms and merely 
signed and completed what she was told to sign.  Given the 
conflicting statements from Mr. Catchen and the uncertain 
statement from the appellant, the Board concludes that their 
assertions are legally insufficient to rebut the presumption 
of regularity.  Accordingly, the presumption of soundness is 
not rebutted, and the Board must rely on the record showing 
that no claim for burial allowance was received prior to 
December 2004.

Having found that no claim was received , the Board finds no 
legal basis for an award of burial benefits under 38 C.F.R. § 
3.1600 et al., because VA did not receive her application 
within the required two-year time frame.  38 C.F.R. 
§ 3.1600(a) (2008).

In addition, with regard to the appellant's contention that 
she was not aware of and/or had never been told to submit a 
specific VA 21-530 application for burial benefits, the Board 
notes that all persons dealing with the federal government 
are charged with knowledge of federal statutes and lawfully 
promulgated agency regulations.  Morris v. Derwinski, 1 Vet. 
App. 261 (1991), citing Fed. Crop Ins. Corp. v. Merrill, 332 
U.S. 380, 384-85 (1947).  As such, a claim of ignorance of 
the law in not being told to submit a specific form is 
without merit. 

Furthermore, the Board notes that it is not necessary that a 
claim for VA benefits be submitted on any particular form.  
See 38 C.F.R. § 3.155(a).  While VA provides certain forms to 
claimants in response to an informal claim, it is only 
necessary that the applicant indicate that he or she intends 
to seek a certain type of benefit to raise an informal claim.  
Id.  As noted, the appellant submitted a formal application 
for DIC benefits in December 2002, but there is no indication 
in that form or in any subsequent statement received prior to 
the application received in December 2004, that she also 
intended to file a claim for burial allowance.  

As noted, the appellant's appears to have suggested that the 
application for DIC benefits received in December 2002 also 
constituted a claim for burial benefits.  However, the Court 
has addressed the opposite argument, holding that an 
application for burial benefits is not considered an 
application for DIC benefits.  Shields v. Brown, 8 Vet. App. 
346, 349 (1995) (citing Herzog v. Derwinski, 2 Vet. App. 502, 
503 (1992)).  In Shields, the Court also held that an 
application for burial benefits does not in and of itself 
constitute an informal claim for DIC under 38 C.F.R. § 
3.155(a).  Similarly, the Board finds that an application for 
DIC benefits does not constitute a an application for burial 
benefits, nor does it raise an informal claim, absent some 
indication of an intent to seek such benefit by the 
appellant.  As discussed, there is no such indication of an 
intent in this case.

With regard to the appellant second contention, that she was 
never informed that her application for benefits had to be 
signed by the funeral director, the Board notes that VA does 
not require that an application for burial benefits be signed 
or submitted by a funeral director.  Indeed, the Code of 
Federal Regulations specifically states that a claim for 
benefits may be signed by a funeral director, or a person 
whose personal funds were used to pay burial, funeral and 
transportation expenses; or the executor or administrator of 
the decedent's estate (or, in the event that there is no 
executor or administrator, an application may be submitted on 
behalf of the estate).  However, regardless of whether the 
appellant or the funeral director signs the claim, it is 
still the appellant's responsibility to insure that it is 
received by VA within the time allotted.  

With regard to the appellant's contention that because SSA 
does not require a specific form to apply for benefits, VA 
should follow suit, the Board notes that although it is 
unaware of the specific policies and regulations of SSA, any 
such rules are irrelevant to this matter, as VA must 
adjudicate claims based on it's own regulations.

The Board has also considered the appellant's contentions 
that she was misinformed by VA personnel as to what she had 
to submit.  However, being a victim of misinformation 
regarding the claim cannot estop the government from denying 
a benefit.  See McCay v. Brown, 106 F.3d 1577, 1582 (Fed. 
Cir. 1997) and Elsevier v. Derwinski, 1 Vet. App. 150, 153-55 
(1991), interpreting Irwin v. Department of Veterans Affairs, 
498 U.S. 89, 95-96 (1990), see also Bailey v. West, 160 F.3d 
1360 (Fed. Cir. 1998); Walker v. Brown, 8 Vet. App. 356 
(1995); Lozano v. Derwinski, 1 Vet. App. 184, 186 (1991)..

In this case, the most important factor in this case is the 
date upon which VA actually received the appellant's claim.  
As noted above, the record shows that it was not received 
until December 16, 2004, and VA regulations require that an 
application for burial benefits must be received by VA within 
two-years of the veteran's burial date.  § 38 C.F.R. 
§ 3.1600(a).  Accordingly, the appellant's claim of 
entitlement for non-service-connected burial benefits must be 
denied.


ORDER

Entitlement to non-service-connected burial benefits is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


